internal_revenue_service number release date index number ------------------------- --------------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-124552-11 date august legend parent sub sub sub date date year state a date business a accounting firm year date ---------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------------------- ---------------------------- --------------------------- ------- ------------- ---------------------- ------------------------------------- ----------------- ------- --------------------------- plr-124552-11 dear --------------- this letter responds to your request for rulings dated date submitted by your authorized representative requesting that the commissioner make a determination under sec_1_1502-75 that sub sub and sub have joined in the making of an initial consolidated_return filed by parent for the taxable_period beginning on date and ending on date the year tax period additional information was submitted in a letter dated date the information is summarized below summary of facts parent is a state a corporation incorporated on date shortly after its formation parent acquired all of the outstanding_stock of sub from an unrelated party in a taxable transaction prior to such acquisition sub was the common parent of an affiliated_group_of_corporations that joined in the filing of a consolidated federal_income_tax return which affiliated_group consisted of sub sub and sub parent sub and sub are holding_companies doing business through sub which engages in business a sub is a wholly-owned subsidiary of sub which is a wholly-owned subsidiary of sub which is a wholly-owned subsidiary of parent parent sub sub and sub are collectively parent and the subsidiaries or taxpayer parent retained accounting firm to provide audit and tax services to parent and the subsidiaries in connection with the preparation of the federal_income_tax return for the year tax period accounting firm advised parent and the subsidiaries to file such tax_return on a consolidated basis because filing on such basis would allow parent and the subsidiaries to achieve significant tax compliance efficiencies as well as properly reflect the combined business operations of all companies parent directed accounting firm to prepare the federal_income_tax return on a consolidated basis accounting firm prepared parent’s federal_income_tax return for the year tax period such tax_return included all income and deductions of the parent and the subsidiaries as well as a form_851 affiliations schedule identifying and including sub and sub but failed to include sub additionally accounting firm failed to prepare and file any forms authorization and consent of subsidiary_corporation to be included in consolidated_income_tax_return the taxpayer has made the following representations representation sec_1 for the year tax period and all subsequent taxable years ending on or prior to date including the taxable_year ending date the taxable_year in which parent and the subsidiaries were sold to an unrelated party parent and the plr-124552-11 subsidiaries have reported and will report all of their income and deductions on timely-filed consolidated federal_income_tax returns except for the failure_to_file forms with the consolidated federal_income_tax return that parent and the subsidiaries filed for the year tax period parent and the subsidiaries were eligible to file a consolidated federal_income_tax return for the year tax period none of the subsidiaries filed or will file separate federal_income_tax returns for the year tax period or for any subsequent taxable_year ending on or prior to date including the taxable_year ending date the taxable_year in which parent and the subsidiaries were sold to an unrelated party except for sub not being included in the affiliations schedule form_851 attached to the consolidated federal_income_tax return filed for the year tax period each of the subsidiaries was included and for future filings will be included on the form sec_851 attached to the consolidated federal_income_tax returns for the year tax period and for subsequent taxable years ending on or prior to date including the taxable_year ending date the taxable_year in which parent and the subsidiaries were sold to an unrelated party as of the date the taxpayer submitted its ruling_request the service had not contacted parent or any of the subsidiaries concerning the failure_to_file any forms with the consolidated federal_income_tax return for the year tax period or for any subsequent taxable_year nor has the service notified parent or any of the subsidiaries that sub was not included on the form_851 filed for the year tax period applicable law sec_1_1502-75 provides in part that an affiliated_group_of_corporations which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in accordance with sec_1_1502-75 sec_1_1502-75 provides that a group which filed or was required to file a consolidated_return for the immediately preceding_taxable_year is required to file a consolidated_return for the taxable_year unless it has been granted permission by the commissioner to discontinue filing consolidated_returns with regard to the consent of a corporation for a group's first consolidated_year sec_1_1502-75 provides as a general_rule that the consent of a corporation shall be made by such corporation joining in the making of the consolidated_return for plr-124552-11 such year and that a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in sec_1_1502-75 sec_1_1502-75 provides that if under the provisions of sec_1_1502-75 a group wishes to file a consolidated_return for a taxable_year a form_1122 must be executed by each subsidiary this regulation provides rules for properly executing forms and attaching them to a consolidated_return and also provides that a form_1122 shall not be required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year sec_1_1502-75 of the regulations provides that if a member of the group fails to file the form_1122 the commissioner may under the facts and circumstances determine that such member has nevertheless joined in the making of a consolidated_return by such group factors among others that the commissioner will take into account in making this determination include the following i whether or not the income and deductions of each member for such taxable_year were included in the consolidated_return ii whether or not a separate_return was filed by any member for that taxable_year and iii whether or not the member of the group was included in the affiliations schedule form_851 for such taxable_year where the commissioner under the facts and circumstances determines that the member has joined in the making of a consolidated_return such member will be treated for purposes of sec_1_1502-75 as if it had filed a form_1122 for such year ruling based solely on the information submitted and the representations made this office rules that pursuant to sec_1_1502-75 each of sub sub and sub is treated under sec_1_1502-75 as if it had filed a form_1122 with the consolidated_return of the parent consolidated_group for the taxable_year beginning on date and ending on date thus in accordance with the requirements for joining in filing a consolidated_return as set forth in sec_1501 of the internal_revenue_code each of sub sub and sub is determined to have consented to all consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return caveats we express no opinion about the tax treatment of the facts described above under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from these facts that are not specifically covered by the above ruling plr-124552-11 the ruling contained in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the taxpayer's ruling_request verification of this material may be required as part of the audit process procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ______________________ bruce a decker senior technician reviewer office of associate chief_counsel corporate cc
